Petition for Writ of Mandamus Dismissed as Moot and Memorandum Opinion filed
June 14, 2012.




                                           In The
                       Fourteenth Court of Appeals
                                       ____________

                                   NO. 14-12-00477-CR
                                     ____________

                            IN RE ROBYN M. REED, Relator

                               ORIGINAL PROCEEDING
                                 WRIT OF MANDAMUS
                                   338th District Court
                                  Harris County, Texas
                          Trial Court Cause No. 1164028-0101-A

                             MEMORANDUM OPINION

       On May 16, 2012, Relator, Robyn M. Reed, filed a petition for writ of mandamus in
this Court. See Tex. Gov’t Code Ann '22.221 (Vernon 2004); see also Tex. R. App. P.
52.1. The petition asks this court to order the respondent, the Honorable Hazel B. Jones,
presiding judge of the 338th District Court, Harris County, Texas, to rule on her application
for writ of habeas corpus. A response was requested and on June 5, 2012, the State filed a
reply. Attached to the reply is an order signed by the trial court on May 10, 2012, denying
relator's application for writ of habeas corpus.

       Accordingly, the petition for writ of mandamus is ordered dismissed as moot.

                                           PER CURIAM
Panel consists of Justices Boyce, Christopher, and Jamison.
Do Not Publish — Tex. R. App. P. 47.2(b).